Appeal by defendant from an order of the County Court, Kings County, dated August 15, 1960, denying, without a hearing, his motion for resentence as a third felony offender, instead of as a fourth felony offender. On June 28, 1951, judgment was rendered by the said court convicting defendant, on his plea of guilty, of attempted grand larceny in the second degree, and sentencing him, as a fourth felony offender, to serve a term of 15 years to life. For the purposes of this appeal the order appealed from has been considered as one denying a motion to vacate a judgment of conviction, otherwise known as an application for a writ of error coram nobis (Code Crim. Pro., § 517). Order affirmed. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.